Capital Private Client Services Funds 6477 Irvine Center Drive Irvine, California 92619 Courtney R. Taylor Secretary January 31, 2011 Capital Guardian Trust Company 333 South Hope Street Los Angeles, CA90071 Re:Investment Letter Gentlemen and Ladies: Capital Private Client Services Funds, a Delaware statutory trust (the “Trust”), hereby offers to sell to you one share of beneficial interest (no par value) of each of Capital Global Equity Fund, Capital Non-U.S. Equity Fund and Capital U.S. Equity Fund, (the “Shares”) at a price of $10.00 per share upon the following terms and conditions: You agree to pay to the Trust the aggregate purchase price of $30.00 against delivery of a statement confirming the registration of the Shares in your name. You represent to the Trust that you are purchasing the Shares for your own account for investment purposes and not with the present intention of redeeming or reselling the Shares and that the purchase price of such Shares is in payment for an equity interest and does not represent a loan or temporary advance by you. Very truly yours, CAPITAL PRIVATE CLIENT SERVICES FUNDS By/s/ Courtney R. Taylor Courtney R. Taylor, Secretary Confirmed and agreed to January 31, 2011: CAPITAL GUARDIAN TRUST COMPANY By /s/ John B. Emerson John B. Emerson, Senior Vice President
